Name: Commission Regulation (EEC) No 3981/86 of 22 December 1986 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80, (EEC) No 2295/82, (EEC) No 3652/85, (EEC) No 1769/86 and (EEC) No 1971/86 and amending Regulation (EEC) No 1782/80 on Community surveillance of imports of certain textile products originating in Malta, Egypt and Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 86 Official Journal of the European Communities No L 370/25 COMMISSION REGULATION (EEC) No 3981/86 of 22 December 1986 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80 , (EEC) No 2295/82, (EEC) No 3652/85 , (EEC) No 1769/86 and (EEC) No 1971/86 and amending Regulation (EEC) No 1782/80 on Community surveillance of imports of certain textile products originating in Malta, Egypt and Turkey tions should therefore be extended for an additional period ; Whereas the provisions of Regulation (EEC) No 1782/80 should be defined as applying to cotton yarn (category 1 ) originating in Egypt, HAS ADOPTED THIS REGULATION : Article 1 Community surveillance of imports of certain textile products established by Regulations (EEC) No 3044/79, (EEC) No 1782/80 , (EEC) No 2295/82, (EEC) No 3652/85, (EEC) No 1769/86 and (EEC) No 1971 /86 is hereby extended until 31 December 1987. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC No 1243/86 (2), and in particular Article 10 thereof, Having regard to the opinion of the advisory committee set up by Article 5 of that Regulation, Whereas Commission Regulation (EEC) No 2819/79 (3), the period of validity of which was last amended by Regu ­ lation (EEC) No *3980/86 (4), makes imports of certain textile products originating in certain non-member coun ­ tries subject to Community surveillance ; Whereas, by Regulation (EEC) No 3044/79 (*), the Commission established Community surveillance of imports of certain textile products originating in Malta ; Whereas, by Regulation (EEC) No 1782/80 (*), the Commission established Community surveillance of imports of certain textile products originating in Egypt ; Whereas, by Regulations (EEC) No 2295/82 Q, as last amended by Regulations (EEC) No 1241 /86 (8), (EEC) No 3652/85 0, (EEC) No 1769/86 (10) and (EEC) No 1971 / 86 (") the Commission established Community surveil ­ lance of imports of certain textile products originating in Turkey ; Whereas those Regulations expire on 31 December 1986 ; Whereas the reasons that justified the introduction of the above Regulations are still valid ; whereas the said Regula Article 2 Regulation (EEC) No 1782/80 is hereby amended as follows : 1 . Article 1 is replaced by the following text : 'Article 1 Without prejudice to the other provisions of Commis ­ sion Regulation (EEC) No 2819/79 , the import docu ­ ment referred to in Article 2 of that Regulation shall be issued or endorsed for the products listed in Annex I only on presentation of an export licence issued and endorsed by the competent Egyptian authorities (Cotton Textile Consolidation Fund) and correspon ­ ding to the specimen shown in Annex II'. 2. The Annex is replaced by the Annexes I and II to this Regulation . ') OJ No L 35, 9 . 2. 1982, p. 1 . 2) OJ No L 113 , 30 . 4 . 1986, p. 1 . 3) OJ No L 320, 15. 12 . 1979, p. 9 . 4) See page 21 of this Official Journal . ^ OJ No L 343 , 31 . 12 . 1979, p. 8 . 4 OJ No L 174, 9 . 7 . 1980 , p. 16 . 7) OJ No L 245, 20 . 8 . 1982, p. 25 . 8) OJ No L 129, 15 . 5 . 1985, p. 6 . *) OJ No L 328 , 24. 12 . 1985, p. 19 . 10) OJ No L 153 , 7 . 6 . 1986, p. 26 . ") OJ No L 170, 27. 6 . 1986, p. 27. Article 3 This Regulation shall enter into force on 1 January 1987. It shall apply until 31 December 1987. No L 370/26 Official Journal of the European Communities 30 . 12. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Commission Willy DE CLERCQ Member of the Commission ANNEX I Category CCT heading No NIMEXE code (1987) Description Units Third countries 1 55.05 55.05-13, 19, 21 , 25, 27, 29, 33, 35, 37, 41 , 45, 46, 48, 51 , 53, 55, 57, 61 , 65, 67, 69 , 72, 78, 81 , 83, 85, 87 Cotton yarn, not put up for retail sale tonnes Egypt ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II COTTON TEXTILE CONSOLIDATION FUND  EGYPT 1 Exporter (name, (ull address, country) Exportateur (nom , adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie 01 5 Consignee (name , full address , country) Destinataire (nom, adresse complÃ ¨te , pays) EXPORT LICENCE for Egyptian cotton yarn LICENCE D'EXPORTATION pour les fils de coton Ã ©gyptiens 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 3 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires to Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DESIGNATION DES MARCHANDISES 1 1 Quantity (') QuantitÃ © (') 12 FOB Value (') Valeur fob 1') O =&gt;how ne t w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed fo r ca te go ry w he re ot he r t ha n ne t w ei gh t- In di qu er le po id s ne t e n kil og ra m m es ai ns i q ue la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n es t pa s le po id s net. H In th e cu rr en cy of th e sa le co nt ra ct - D an s la m o n n a ie du co nt ra td e vente. 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown m box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority ( name , full address , country ) AutoritÃ © compÃ ©tente ( nom . adresse complÃ ¨te , pays) At - Ã on - le ( Signature ) ;Stamp - Cachet)